DETAILED ACTION
Status of Claims
Claims 1-2, 4-6, 9 and 17-29 are currently pending.  Claims 1, 4-6, 9, 17-24 and 29 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 2 and 25-28 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1, 4-6, 9, 17-24 and 29) in the response filed on June 27, 2022 (to the April 27, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 2 and 25-28) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Also in the response dated June 27, 2022, applicant elected the following species:
(i) one or more further active agents: “Fludrocortisone”; and
(ii) one or more a pharmaceutically acceptable carrier, diluent or excipient: “Cellulose and its derivatives.”
Accordingly, the April 27, 2022 Requirement for Restriction is made FINAL, and claims 1, 4-6, 9, 17-24 and 29 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 9 is objected to because the claim should read:
Claim 9 ([...]): The method of claim 1, wherein the isered
B.	Claim 22 is objected to because the claim should read:
Claim 22 ([...]): The method of claim 1, wherein the method comprises administering to the subject a therapeutically effective amount of hemp oil, wherein the hemp oil is hemp seed oil.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-6, 9, 17-24 and 29 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 1 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of “age-related macular degeneration (AMD)” does not reasonably provide enablement for "preventing” AMD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing “AMD,” has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 1 recites: 
Claim 1 ([...]): A method of treating or preventing age-related macular degeneration (AMD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising hemp, hemp oil or pharmaceutically effective extract thereof to thereby treat or prevent the AMD.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “AMD.”  The claims are broad in that they claim a method for preventing AMD, the breadth of which exacerbates the complexity of the invention.  The term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “AMD,” regardless of the cause, and in every instance by the administration of the composition of claim 1.  Although par. [0067]-[0068] of the instant publication, US 2021/0145763, defines “prevention” as:
[0067]	“Prevention” or “prophylaxis,” as used herein, refers to prophylactic or preventative measures.  Those in need of prevention or prophylaxis include those in whom the AMD is to be prevented, and in some embodiments, may be predisposed or susceptible to the eye disease or condition e.g. individuals with a family history of an eye disease or condition.
[0068]	Prevention or prophylaxis is successful herein if the development of AMD is completely or partially prevented or slowed down.
this definition is not limiting to the extent that an expansive interpretation of the term, “prevention,” could be excluded.  The term “preventing” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing.  Nor is the term limited by any time frame.
Applicant is claiming a method of “preventing” AMD in claim 1.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of AMD.  Nowhere in the instant application has the efficacy of the claimed composition been enabled to prevent the occurrence of AMD. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that AMD can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed composition, one will not experience AMD; that should one already have said AMD, it will not worsen; and that it will not recur in any other cells of the body.  For instance, the full scope of the claim encompasses the situation where administration of the composition of claim 1 necessarily requires that any cell of the eye on that individual will never experience AMD from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the "real world" in which patients live.
(3) State of the prior art
The composition of claim 1 for treating AMD is known.  See, for instance, US 2016/0184259 A1, discussed below.  Thus, the state of the art with regard to using the composition of claim 1 to prevent AMD is essentially non-existent.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “AMD” assumes that one is able to know where, and in whom, said condition will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said condition will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “AMD,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of ophthalmology.
(6) Presence or Absence of Working Examples
No working examples of preventing “AMD” were provided in the specification, only experiments pertaining to treatment at par. [0084]–[0114] of the instant published application, US 2021/0145763 A1.
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of the instant composition is described at par. [0084]–[0114] of the instant published application, US 2021/0145763 A1, but not preventing “AMD” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what cells are expected to experience “AMD.”  This is particularly important regarding the term “preventing” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experience said condition.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells that may experience said condition.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “AMD” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said AMD in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said AMD, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claims 4-6, 9, 17-24 and 29 depend on claim 1, and are thus, not enabled on this basis as well.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 9 is drawn to 
Claim 9 ([...]): The method of claim 1, wherein the hemp, hemp oil, or therapeutically effective amount or pharmaceutical composition comprises a form suitable for administration by one or more of oral, intradermal, intramuscular, intraperitoneal, parenteral, intravenous, subcutaneous, intranasal, epidural, sublingual, intracerebral, intravaginal, transdermal, rectal, by inhalation, transmucosal, or topical.
wherein the recitation, “the hemp, hemp oil, or therapeutically effective amount” is indefinite.  There is insufficient antecedent basis for this limitation in the claim as no “hemp, hemp oil, or therapeutically effective amount” is recited in claim 1 from which claim 9 depends. See MPEP § 2173.05(e).  
Further clarification is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over ANASTASSOV (US 2016/0184259 A1; on 02/17/2021 IDS; hereinafter, “Anastassov”).
Anastassov is directed to:
OPHTHALMIC SOLUTIONS FOR GLAUCOMA AND CONJUNCTIVITIS TREATMENT
ABSTRACT
This invention generally relates to an ophthalmic solution comprising cannabinoids for the treatment of glaucoma.  Also disclosed is an ophthalmic solution comprising cannabinoids for symptomatic relief of conjunctival inflammation.  Cannabinoids are selected to achieve the specific purpose of the respective ophthalmic solution.
Anastassov, title & abstract.  In this regard, Anastassav teaches a claim embodiment directed to an ophthalmic solution for treating glaucoma containing Δ9-tetrahydrocannabinols, cannabidiol, and cannabigerol: 
1. An ophthalmic solution for treatment of glaucoma comprising:
(a) Δ9-tetrahydrocannabinols, cannabidiol, and cannabigerol;
(b) a thickener selected from the group consisting of cyclodextrins, hydroxymethyl cellulose, hydroxylpropyl methyl cellulose, hydroxylpropyl cellulose, polyvinyl alcohol, carboxyvinyl polymer, polyvinylpyrrolidone, carboxymethyl cellulose, polyacrylic acid, sodium polyacrylate, and sodium alginate;
(c) a solubilizer selected from the group consisting of polysorbate 80, polyoxyethylene hydrogenated castor oil 60, macrogol 4000, polyvinyl alcohol, tyloxapol, polyoxyethylene, polyoxypropylene glycol, and soybean oil;
(d) a buffer selected from the group consisting of sodium phosphate, sodium dihydrogen phosphate, sodium dihydrogen phosphate dihydrate, disodium hydrogen phosphate, disodium hydrogen phosphate dodecahydrate, potassium phosphate, potassium dihydrogen phosphate, dipotassium hydrogen phosphate, sodium borate, potassium acetate, sodium acetate, sodium citrate, disodium citrate, sodium carbonate, and sodium hydrogen carbonate; and
(d) water.
2. The ophthalmic solution of claim 1, wherein:
(a) Δ9-tetrahydrocannabinols is present in the ophthalmic solution at 0.1 to 0.5 weight percent;
(b) cannabidiol is present in the ophthalmic solution at 0.1 to 0.5 weight percent; and
(c) cannabigerol is present in ophthalmic solution at 0.05 to 0.5 weight percent.
Anastassov, claims 1-2.
Regarding independent claim 1 and the requirements:
Claim 1 ([...]): A method of treating or preventing age-related macular degeneration (AMD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising hemp, hemp oil or pharmaceutically effective extract thereof to thereby treat or prevent the AMD.
Anastassov clearly teaches an ophthalmic solution for treating glaucoma containing Δ9-tetrahydrocannabinols, cannabidiol, and cannabigerol (Anastassov, claims 1-2), whereby it is noted:
Anastassov teaches cannabidiol is obtained from industrial hemp extract with a trace amount of THC:
[0031]	The word “cannabidiol” [i.e., “CBD,” Anastassov, par. [0011]] refers to cannabidiol and cannabidiol derivatives.  As used in this application, cannabidiol is obtained from industrial hemp extract with trace amount of THC [i.e., “Δ9-tetrahydrocannabinol,” Anastassov, par. [0011]] or from cannabis extract using high-CBD cannabis cultivars.
[...]
[0036]	THC, CBD, and CBG [i.e., “cannabigerol,” Anastassov, par. [0015]] as used in these embodiments may be present in the eye drop solution in different concentrations.  THC may be preferably present in the eye drop solution at 0.1 to 0.5 by weight percent, more preferably at 0.1 to 0.2 by weight percent.  CBD may be present in the eye drop solution at 0.1 to 0.5 by weight percent, more preferably at 0.15 to 0.3 by weight percent.  CBG maybe present in the eye drop solution at 0.05 to 0.5 by weight percent, more preferably at 0.1 to 0.3 by weight percent.
(Anastassov, par. [0031] & [0036]), and therefore, “cannabidiol” obtainable “from industrial hemp extract” (Anastassov, par. [0031]) is encompassed by “cannabidiol” in Anastassov’s an ophthalmic solution (Anastassov, claims 1-2), which is:
“hemp, hemp oil or pharmaceutically effective extract thereof” of claims 1, 6 and 9,
a “cannabinoid” of claim 4, and
“cannabidiol” of claim 5.
However, Anastassov teaches “[a]n ophthalmic solution for treatment of glaucoma” (Anastassov, claims 1-2), while also discussing the treatment of age-related macular degeneration (AMD) with cannabinoids:
[0008]	Age-related macular degeneration (AMD) is a leading cause of vision loss among people age fifty (50) and older.  In AMD, the macula, a small spot near the retina in the back of the ocular globe, is damaged.  In patients with AMD, a blurred area in the central vision range appears and grows, eventually resulting in a blind spot in the central vision.  Treatments for intermediate and acute AMD include vitamin therapy, such as vitamin C, vitamin E, and supplement therapy, such as zinc, cupric oxide, or lutein and zeaxanthin supplements.  However, effective treatments for AMD are still sought.
[...]
[0016]	In AMD, wherein macular degeneration is the main cause, cannabinoids have neuroprotective properties and may slow down the degeneration of optic nerves.  Regeneration of the macula may be promoted with the use of cannabinoids.
(Anastassov, par. [0008] & [0016]).  Therefore, Anastassov DOES NOT EXPRESSLY TEACH an embodiment for treating AMD in order to meet the active step requirement of claim 1 for “administering” the “pharmaceutical composition” of the instant method to treat “age-related macular degeneration (AMD) in a subject,” which is well within the purview of the ordinarily skilled artisan in light of Anastassov’s broader teachings.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the teachings of Anastassov by using Anastassov’s ophthalmic solution (Anastassov, claims 1-2) for administration in the treatment of age-related macular degeneration (AMD) (Anastassov, par. [0008]) in order to obtain the advantage of “cannabinoids hav[ing] neuroprotective properties” that “may slow down the degeneration of optic nerves” plus possible promotion of “[r]egeneration of the macula” in “AMD, wherein macular degeneration is the main cause” (Anastassov, par. [0016]).
With regard to the requirements of the instant claims for “a therapeutically effective amount,” par. [0070] of the instant published application, US 2021/0145763 A1 defintes “effective amount”:
[0070]	The expression “effective amount” refers to an amount of an agent or medicament, either in a single dose or as part of a series, which is effective for treating or preventing AMD or predisposition thereto.  This would include an amount that is effective in achieving a reduction in one or more symptom as compared to baseline prior to administration of such amount as determined, e.g., by visual acuity or other testing.  The effective amount will vary depending upon the health and physical condition of the individual to be treated, the taxonomic group of individual to be treated, the formulation of the composition, the assessment of the medical situation, and other relevant factors.  It is expected that the amount will fall in a relatively broad range that can be determined through routine trials.
while Anastassov’s ophthalmic solution contains 0.1-0.5 wt.% cannabidiol and is discloses for treating glaucoma (Anastassov, claims 1-2), while Anastassov teaches that cannabinoids are also suitable for administration in the treatment of age-related macular degeneration (AMD) (Anastassov, par. [0008] & [0016]).  Therefore, Anastassov’s opthalmic solution reasonably contains a “therapeutically effective amount of a pharmaceutical composition of hemp, hemp oil or pharmaceutically effective extract thereof” within the definition of the instant claims in the absence of a specific, recited numerical range in the claims, or evidence to the contrary.
Thus, Anastassov renders claims 1 and 4-5 obvious.
Regarding claim 6 and the requirements:
Claim 6 ([...]): The method of claim 1, wherein the hemp, hemp oil or pharmaceutically active extract thereof comprises a low Tetrahydrocannabinol (THC) hemp, hemp oil or pharmaceutically effective extract thereof.
Anastassov teaches cannabidiol obtained from industrial hemp extract with a “trace amount of THC”:
[0031]	The word “cannabidiol” refers to cannabidiol and cannabidiol derivatives.  As used in this application, cannabidiol is obtained from industrial hemp extract with trace amount of THC or from cannabis extract using high-CBD cannabis cultivars.
Anastassov, par. [0031].  In this regard, “industrial hemp extract with trace amount of THC” (Anastassov, par. [0031]) resaonably meets the requirements of claim 6 for “a low Tetrahydrocannabinol (THC) hemp, hemp oil or pharmaceutically effective extract thereof” since “trace amount of THC” is encompassed by the broadest reasonable interpretation of “low Tetrahydrocannabinol (THC).”  It is further noted that claim 6 refers to a particular component of claim 1 (namely “hemp, hemp oil or pharmaceutically effective extract thereof”) as having “low Tetrahydrocannabinol (THC),” and not the “pharmaceutical composition” comprising said component (i.e., “a pharmaceutical composition comprising hemp, hemp oil or pharmaceutically effective extract thereof”).  To the extent that applicant intends to exclude THC, claim 6 should be amended to expressly exclude THC from the “pharmaceutical composition”; further, amending claim 1 to expressly exclude THC from the “pharmaceutical composition” would overcome the obviousness rejection over Anastassov since Anastassov’s exemplary ophthalmic solution requires 0.1-0.5 wt.% Δ9-tetrahydrocannabinol, i.e., THC (Anastassov, claims 1-2).
Thus, Anastassov renders claim 6 obvious.
Regarding claim 9 and the requirements:
Claim 9 ([...]): The method of claim 1, wherein the hemp, hemp oil, or therapeutically effective amount or pharmaceutical composition comprises a form suitable for administration by one or more of oral, intradermal, intramuscular, intraperitoneal, parenteral, intravenous, subcutaneous, intranasal, epidural, sublingual, intracerebral, intravaginal, transdermal, rectal, by inhalation, transmucosal, or topical.
Anastassov teaches:
[0046]	The ophthalmic solution according to these embodiments may be used to treat glaucoma in human subjects.  The ophthalmic solution may be placed in a dropper container.  A human subject may receive between 1 to 5 drops of the ophthalmic solution according to this embodiment in each of his or her eyes and then closes his or her eyes for at least 10 seconds.  The human subject may repeat this application twice daily.
(Anastassov, par. [0031]), which is “topical” administration of claim 9.
Thus, Anastassov renders claim 9 obvious.
Regarding claim 17 and the requirements:
Claim 17 ([...]): The method of claim 1, further comprising administering to the subject at least one additional agent.
Anastassov teaches:
[0047]	Other ingredients may be added into the eye drop solutions, such as a thickener, a buffer, a pH adjusting agent, or a solubilizer. The eye drop solution components may be dissolved in a balanced saline solution (BSS).  Known methods to prepare eye drop solutions may be used.
(Anastassov, par. [0047]), which is “at least one additional agent” of claim 17.
Thus, Anastassov renders claim 17 obvious.
Claims 18-21 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over ANASTASSOV (US 2016/0184259 A1; on 02/17/2021 IDS; hereinafter, “Anastassov”), as applied to claims 1, 4-6, 9 and 17, above, and in view of MAZZONE (US 2010/0291226 A1, Publ. Nov. 18, 2010; hereinafter, “Mazzone”).
The teachings of Anastassov, as set forth above are hereby incorporated.  Although Anastassov teaches that “[o]ther ingredients may be added into the eye drop solutions” (Anastassov, par. [0047]), Anastassov DOES NOT EXPRESSLY TEACH “one or more Omega Fatty Acids” or “fludrocortisone acetate” in order to meet the requirements of claims 18-21 and 29 for:
Claim 18. ([...]): The method of claim 17, wherein the additional agent comprises one or more Omega Fatty Acids.
Claim 19. ([...]): The method of claim 1, wherein the pharmaceutical composition is a delivery vehicle for one or more compounds.
Claim 20. ([...]): The method of claim 19, wherein the one or more compounds is selected from a Non-Steroidal Anti-Inflammatory Drug (NSAID), ibuprofen, copper ibuprofenate, indomethacin, copper indomethacin, naproxen, flurbiprofen, celecoxib, aceclofenac, acemetacin, acetylsalicylic acid, 5-amino-acetylsalicylic acid, alclofenac, alminoprofen, amfenac, bendazac, bermoprofen, alpha-bisabolol, bromfenac, bromosaligenin, bucloxic acid, butibufen, carprofen, cinmetacin, clidanac, clopirac, diclofenac sodium, diflunisal, ditazol, enfenamic acid, etodolac, etofenamate, felbinac, fenbufen, fenclozic acid, fendosal, fenoprofen, fentiazac, fepradinol, flufenamic acid, flunixin, flunoxaprofen, flurbiprofen, glucametacin, glycol salicylate, ibuprofen, ibuproxam, indomethacin, indoprofen, isofezolac, isoxepac, isoxicam, ketoprofen, ketorolac, lornoxicam, loxoprofen, meclofenamic acid, mefenamic acid, meloxicam, mesalamine, metiazinic acid, mofezolac, naproxen, niflumic acid, oxaceprol, oxaprozin, oxyphenbutazone, parsalmide, perisoxal, phenyl acetylsalicylate, olsalazine, pyrazolac, piroxicam, pirprofen, pranoprofen, protizinic acid, salacetamide, salicilamide O-acetic acid, salicylsulphuric acid, salsalate, sulindac, suprofen, suxibuzone, tenoxicam, tiaprofenic acid, tiaramide, tinoridine, tolfenamic acid, tolmetin, tropesin, xenbucin, ximoprofen, zaltoprofen, zomepirac, tomoxiprol; sulindac, 11-desoxycortisone (11-DC), fludrocortisone, fludrocortisone acetate (FA), fludrocortisone acetonide; Deoxycorticosterone acetate (DA), Deoxycorticosterone (DS), Aldosterone, cortisol, cortisone, prednisone, prednisolone, methylprednisolone, dexamethasone, betamethasone, triamcinolone, triamcinolone acetonide, beclomethasone, or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof.
Claim 21. ([...]): The method of claim 20, wherein the one or more compounds comprises an hydrophobic compound.
[...]
Claim 29 ([...]): The method of claim 20, wherein the one or more compounds is selected from 11-desoxycortisone (11-DC), fludrocortisone, fludrocortisone acetate (FA), fludrocortisone acetonide; Deoxycorticosterone acetate (DA), Deoxycorticosterone (OS), Aldosterone, cortisol, cortisone, prednisone, prednisolone, methylprednisolone, dexamethasone, betamethasone, triamcinolone, triamcinolone acetonide, beclomethasone, or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Mazzone, for instance, is directed to:
PHARMACEUTICAL FORMULATIONS BASED ON APOLAR AND POLAR LIPIDS FOR OPHTHALMIC USE
ABSTRACT
The present invention refers to pharmaceutical formulations based on lipids for ophthalmic use comprising a phospholipid component composed of zwitterionic phospholipids of natural origin and an oily component composed of oils of natural origin emulsified in water.  In particular, the invention refers to ophthalmic formulations useful, for example, for transporting drugs to the eye and in the treatment of ocular dryness, capable of restoring the lipid layer of the tear film.  In particular, in a non-transitory but pathological situation such as the dry eye syndrome, such formulations also succeed in reducing the often-present inflammatory component.
Mazzone, title & abstract.  In this regard, Mazzone teaches that Mazzone’s formulations a also suitable for treating Age-Related Macular Degeneration (AMD)
[0022]	A fourth object is the use of said compositions for the production of a medication for the treatment of ocular pathologies such as, for example, glaucoma, Age-Related Macular Degeneration AMD, diabetic retinopathy, neuropathies, bacterial or viral infections, ocular dryness and dry eye.
Mazzone, par. [0022].  Also in this regard, Mazzone teaches
[0039]	In particular, the phospholipid component comprises zwitterionic phospholipids of natural origin such as mostly phosphatidylcholine in quantities from 50-70% and others in lower quantities including phosphatidylethanolamine from 5-20%, sphingomyelin from 1-10%, lysophosphatidylcholine from 1-10%, neutral lipids from 2%-15% etc. with respect to the phospholipid total.  For example, one phospholipid component which comprises the aforesaid phospholipids is available with the commercial name of Egg Phospholipid 90 of the company Fresenius Kabi.
(Mazzone, par. [0039]), and fatty acids of the Omega-3 series to increase stability and effectiveness of Mazzone’s composition:
[0040]	Advantageously, to further increase the stability and effectiveness of the claimed compositions, the esters of fatty acids present in the phospholipid fatty part are preferably chosen among in the quantities of: myristic acid~ 1 %, palmitic acid 20-40%, palmitoleic acid ~5%, stearic acid ~30%, oleic acid 20-40%, linoleic acid (LA) ~30%, eicosenoic acid ~10%, arachidonic acid (AA) ~5%, docosahexaenoic acid (DHA) ~20% and other fatty acids of the Omega-3 series.
(Mazzone, par. [0040]), wherein fatty acids of the omega-3 and omega-6 series are known as a modulator in the inflammatory immune process:
[0045]	It was observed, as reported in the table of FIG. 2, that unlike the mineral oils, in the animal and vegetal oils of natural origin, ester triglycerides of fatty acids with long chains containing one or more double bonds are frequent, mainly: linoleic acid C18:2, oleic acid C18:1, palmitoleic acid C16:1, linolenic C18:3 and fatty acids of the Omega-3 series such as eicosapentaenoic acid C20:5 n3, docosenoic acid C22:6.  Such oils further stabilise the composition, object of the invention.
[0046]	In particular, it is known that the fatty acids (EFA) of the Omega-3 series (such as alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA) and docosenoic acid (BHA)) and Omega-6 series (such as linoleic acid (LA) and arachidonic acid (AA)) is recognised as a modulator action in the inflammatory and immune processes.
(Mazzone, par. [0045]-[0046]), which is noted as “one or more Omega Fatty Acids” of claim 18.  With regard to an oily component, Mazzone also teaches hemp oil:
[0042]	The oily component comprises oils of essentially natural origin, such as for example soy oil, olive oil, sunflower oil, fish oil, borage oil, sesame oil, hemp oil, com oil, cotton oil. It should be understood that the oily component must only comprise natural oils in the form of apolar triglycerides with the exclusion of synthetic oils and oils of mineral origin.
Mazzone, par. [0042].  With regard to suitable active ingredients, Mazzone teaches glucocorticoid, inter alia, fludrocortisone acetate (Mazzone, par. [0077]), which is noted as
“fludrocortisone acetate (FA)” of claims 20 and 29, 
a “hydrophobic compound” of claim 21, and
“one or mopre compounds” of claims 19-21 and 29.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Anastassov’s ophthalmic solution (Anastassov, claims 1-2), and to incorporate:
fatty acids of the omega-3 and omega-6 series, as taught by Mazzone (Mazzone, par. [0040] & [0045]-[0046]), and
a glucocorticoid such as fludrocortisone acetate (Mazzone, par. [0077]).
One would have been motivated to do so with a reasonable expectation of success since both Anastassov and Mazzone are concerned with similar problems in the art, namely the formulation of ophthalmic compositions (Anastassov, abstract; Mazzone, abstract) suitable for treating conditions such as glaucoma (Anastassov, abstract; Mazzone, par. [0022]) and AMD (Anastassov, par. [0008] & [0016]; Mazzone, par. [0022]).  Further, it is well within the skill of the ordinary artisan to select suitable ingredients for formulating an ophthalmic solution.  Anastassov, par. [0047].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely formulating Anastassov’s ophthalmic solution (Anastassov, claims 1-2) with:
fatty acids of the omega-3 and omega-6 series (Mazzone, par. [0040] & [0045]-[0046]) in order to obtain the advantage of ingredient for increasing stability and effectiveness (Mazzone, par. [0040) of a composition containing a hemp oil oily component (Mazzone, par. [0042]), as well as a modulator in the inflammatory immune process (Mazzone, par. [0045]-[0046]); and
a glucocorticoid such as fludrocortisone acetate (Mazzone, par. [0077]), which is suitable for treating conditions such as AMD (Mazzone, par. [0022]).
Thus, the prior art renders claims 18-21 and 29 obvious.
Claims 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over ANASTASSOV (US 2016/0184259 A1; on 02/17/2021 IDS; hereinafter, “Anastassov”), as applied to claims 1, 4-6, 9 and 17, above, and in view of PIERCE (US 6,063,369, Issued May 16, 2000; hereinafter, “Pierce”).
The teachings of Anastassov, as set forth above are hereby incorporated.  Although Anastassov teaches cannabidiol is obtained from industrial hemp extract:
[0031]	The word “cannabidiol” [i.e., “CBD,” Anastassov, par. [0011]] refers to cannabidiol and cannabidiol derivatives.  As used in this application, cannabidiol is obtained from industrial hemp extract with trace amount of THC [i.e., “Δ9-tetrahydrocannabinol,” Anastassov, par. [0011]] or from cannabis extract using high-CBD cannabis cultivars.
(Anastassov, par. [0031]), Anastassov DOES NOT EXPRESSLY TEACH a particular hemp seed oil, and contents thereof, in order to meet the requirements of claims 22-24 for:
Claim 22 ([...]): The method of claim 1, wherein the method comprises administering to the subject a therapeutically effective amount of hemp oil and the hemp oil is hemp seed oil.
Claim 23 ([...]): The method of claim 22, wherein the hemp seed oil is cold pressed hemp seed oil.
Claim 24 ([...]): The method of claim 1, wherein the hemp oil has a ratio of Omega 3 to Omega 6 of between about 1 :5.2 and 5:16 or a ratio of Omega 3 to Omega 6 of about 3.5:11.6.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Pierce, for instance, is directed to quaternized hemp seed oil (Pierce, title & asbtract), and discloses the content of hempseed oil:
Essential fatty acids have been recognized as important biological precursors from which all human body fats, biological membranes, and prostaglandins are synthesized.  Omega-6 linoleic acid (cis Δ9,12) and omega-3 linolenic acid (cis Δ9,12,15) are two unsaturated fatty acids that have been recognized as essential.  They are “essential” because mammals lack the enzymes necessary to synthesize them, and they must therefore be exogenously supplied, usually in the diet.  In view of their widespread biological importance, they have in the past been used as ingredients in cosmetics, such as shampoos and conditioners.  Although their beneficial effects have been recognized in the past, the widespread use of these and other fatty acids in hair and skin preparations has been limited by the instability of the fatty acids, and their propensity to undergo oxidation, degradation, and become rancid.  Such reactions can impair or eliminate the desired biological effects of the fatty acids.
Hempseed oil is a natural oil that can be obtained by cold pressing hemp seeds, which are seeds from the plant species Cannabis sativa.  The oil from these seeds contains a mixture of natural fats (triesters of glycerol, also known as triglycerides).  In particular, the hemp seed oil is a triester of the formula 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in which about 95% of the molecular weight of the molecule is the R groups, which are fatty acids selected from the group consisting of palmitic acid, stearic acid, arachidic acid, behenic acid, palmitoleic acid, oleic acid, linoleic acid and linolenic acid.  This rich mixture of fatty acids includes several especially biologically important fatty acids, such as omega-6-linoleic acid (a polyunsaturated essential fatty acid), omega-6 linolenic acid, and omega-3 linolenic acid (a polyunsaturated essential fatty acid).
The particular chemical composition of some samples of hemp seed oil has been found to have a fatty acid content of approximately the following amounts:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hempseed oil has an iodine value (measure of saturation) of 166, and a very low freezing point (-20° C.) because of its high essential fatty acid content.  Given the high content of essential fatty acids in hemp seed oil, attempts have been made to use hemp as an herbal treatment.
(Pierce, col. 1, ln. 10-67), which is noted as:
a hemp seed oil with 18.4% omega-3 linolenic acid to 57.3% Omega-6 linoleic acid, i.e., 1:3.1, which is “hemp oil” with a “a ratio of Omega 3 to Omega 6 of about 3.5:11.6” of claim 24 (in this regard it is noted that applicant’s specification does not define the term, “about,” to mean exactly, and therefore, the use of “about” in claim 24 is interpreted with latitude to reasonably overlap Pierce disclosure of an omega-3 to omega-6 ration of 1:3.1 (see MPEP § 2111.01)),
a “cold pressed hemp seed oil” of claim 23, and
“hemp seed oil” of claims 22-24.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Anastassov’s ophthalmic solution (Anastassov, claims 1-2), wherein the cannabidiol component is obtained from Pierce’s hemp seed oil (Pierce, col. 1, ln. 10-67).  One would have been motivated to do so since Anastassov teaches: “[a]s used in this application, cannabidiol is obtained from industrial hemp extract with trace amount of THC” (Anastassov, par. [0031]), for which Pierce discloses a commonly known extract in the form of cold-pressed hemp seed oil (Pierce, col. 1, ln. 10-67).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Anastassov’s ophthalmic solution (Anastassov, claims 1-2), wherein the cannabidiol component is obtained from Pierce’s hemp seed oil (Pierce, col. 1, ln. 10-67).  One would have been motivated to do so since Anastassov teaches: “[a]s used in this application, cannabidiol is obtained from industrial hemp extract with trace amount of THC” (Anastassov, par. [0031]), for which Pierce discloses a commonly known extract in the form of cold-pressed hemp seed oil (Pierce, col. 1, ln. 10-67).
Thus, the prior art renders claims 22-24 obvious.


Conclusion
Claims 1, 4-6, 9, 17-24 and 29 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611